Citation Nr: 0012176	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis A.

2.  Entitlement to service connection for degenerative 
arthritis of multiple joints.

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

4.  Entitlement to a compensable evaluation for residuals of 
a left olecranon fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977, from March 1977 to September 1987, and from 
August 1991 to October 1994.  He claims that he also served 
on active duty from September 1987 to August 1991, but this 
alleged period of active duty has not been verified.  

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from May 1995 and December 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Seattle, Washington and Chicago, 
Illinois.

The Board notes that the veteran, in a VA Form 21-526 
(Veteran's Application for Compensation or Pension) received 
in October 1994 and a VA Form 21-4138 (Statement in Support 
of Claim) received in January 1996, raised claims of 
entitlement to VA compensation for a right ankle injury and 
coronary artery disease.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  There is no medical evidence of record establishing that 
the veteran currently has hepatitis A or residuals thereof.  

2.  The veteran manifested degenerative arthritis to a degree 
of ten percent within one year of separation from service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis A is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Degenerative arthritis of the low back and hands was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for hepatitis A and 
degenerative arthritis of multiple joints.  Before the Board 
can decide the merits of these claims, it must first 
determine whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  To be well grounded, a 
claim need not be conclusive, but it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts 
pertinent to his claim and his claim fails.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  Service connection may 
be presumed if it is shown that the veteran manifested 
arthritis to a degree of ten percent within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997). 

A.  Hepatitis A

In written statements submitted in support of his claim, and 
during a hearing held at the RO in August 1998, the veteran 
indicated that he currently suffers residuals of hepatitis A, 
including gastrointestinal problems, lipid abnormalities, 
elevated cholesterol and hyperuricemia.  The veteran's 
service medical records confirm that the veteran was 
hospitalized for hepatitis, probably type A, in July 1987, 
while serving on active duty.  In late July and early August 
1987, his hepatitis was noted to be resolving.  In mid-
August, the veteran had no subjective complaints and the 
examining physician indicated that the veteran was fit for 
full duty.  On reenlistment examination in August 1987, the 
examining physician noted that the veteran had been 
hospitalized for viral hepatitis and indicated that test 
results were pending.  A history of hepatitis A was noted in 
January 1994 and August 1994.  During the latter visit, the 
examining physician noted that the veteran possibly had 
hepatitis type A in June 1992.  On separation examination 
dated August 1994, the veteran reported a history of 
hepatitis, but the examining physician did not note that the 
veteran had residuals of hepatitis. 

While the veteran had this disorder in service, post-service 
medical evidence does not establish that the veteran 
currently has hepatitis A or residuals thereof.  During VA 
general medical and alimentary appendages (digestive) 
examinations in September 1995, VA examiners diagnosed a 
history of hepatitis A in 1987, with full recovery.  
Moreover, despite the fact that the veteran has been seen at 
VA medical centers on multiple occasions since discharge from 
active duty, no VA physician has diagnosed hepatitis A or 
residuals thereof.  As the veteran is a layperson with no 
medical training or expertise, his contentions, alone, are 
insufficient to establish that he currently has the disorder.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions).  

Inasmuch as the record lacks medical evidence establishing 
that the veteran currently has hepatitis A or residuals 
thereof, the claim of entitlement to service connection for 
hepatitis A is not plausible.  The veteran has therefore 
failed to meet his initial burden of submitting evidence of a 
well-grounded claim for service connection for this disorder, 
and the VA is under no duty to assist him in developing the 
facts pertinent to his claim.  Epps, 126 F.3d at 1468.  

The Board acknowledges the contentions of the veteran's 
representative that: (1) the veteran should be service 
connected for hepatitis A because the rating schedule 
provides a 0 percent rating for healed and asymptomatic 
hepatitis; and (2) additional laboratory studies should be 
conducted.  However, case law is clear.  Under Epps, 126 F.3d 
at 1467-1468, a veteran must first establish that he has a 
current disability before the Board can decide the merits of 
his or her claim and the duty to assist arises.  Thereafter, 
and only if the Board then grants service connection, must 
the VA fulfill its duty to assist and the Board evaluate the 
veteran's disability according to the rating schedule.  Until 
then, the rating schedule is not pertinent to a veteran's 
claim.  

The Board believes that the Statements of the Case and the 
above discussion provide adequate reasons and bases for its 
denial and inform the veteran of the elements necessary to 
well ground his claim for service connection for hepatitis A 
in the future.  The veteran is not entitled to the benefit of 
the doubt in resolving this claim because he did not satisfy 
the initial requirement of submitting evidence to well ground 
it.  Should the veteran do so in the future, a merits review 
will follow and 38 C.F.R. § 3.102 will be triggered.  

B.  Degenerative Arthritis

The veteran claims that he has arthritis that is beginning to 
affect his entire body.  He asserts that he developed this 
disorder in service, and that since then, it has caused pain 
in his knees, back and hands.  (Rating decisions of record 
reflect that the veteran is already service connected for 
gouty arthritis of the legs; therefore, in this decision, the 
Board will not discuss the veteran's knees.)  The veteran's 
service medical records include references to gouty 
arthritis, but all such references concern the veteran's 
knees.  These records do not confirm the veteran's assertion 
that arthritis affecting other parts of his body first 
manifested in service.  

VA outpatient treatment records dated from 1995 to 1998 
establish that the veteran currently has degenerative joint 
disease, or chronic, systemic arthritis, that is affecting 
his low back and hands.  However, these records do not 
include a medical opinion linking this arthritis to either 
the veteran's period of active service or to the continuity 
of pain symptomatology allegedly experienced since service.  
That notwithstanding, a nexus may be presumed because these 
records establish that this arthritis manifested to a degree 
of at least 10 percent within one year from his date of 
separation from service.  In May 1995, approximately seven 
months after his discharge from service, a VA physician 
diagnosed the veteran with degenerative joint disease of the 
low back.  At the time the physician diagnosed this disorder 
he ordered that x-rays be conducted.  This was accomplished 
the next month, and since then, the diagnosis of degenerative 
joint disease has been carried forward.  Based on the fact 
that the record contains x-ray evidence of arthritis within a 
year of the veteran's discharge from service and objective 
findings of back pain, it is clear that the veteran's 
degenerative arthritis manifested to a compensable degree 
within a year of discharge from service.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  The Board thus finds 
that the evidence supports a grant of service connection for 
degenerative arthritis of the low back and hands on a 
presumptive basis.

The Board recognizes that the veteran was not diagnosed with 
degenerative joint disease of the hands until April 1996.  
However, because the veteran suffers from degenerative, 
rather than traumatic, arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5003 (1999), as long as the arthritis 
manifested in some joint to a compensable degree within a 
year of discharge, he is entitled to service connection for 
all joints affected.  At present, the veteran's low back and 
hands are the only joints affected.  Should the veteran 
develop degenerative arthritis in other joints in the future, 
service connection for arthritis of those joints will be 
conceded and rated under DC 5003.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hepatitis A is denied.  

Service connection for degenerative arthritis of the low back 
and hands is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.


REMAND

Additional development by the RO is necessary before the 
Board can decide the veteran's claims for an evaluation in 
excess of 20 percent for diabetes mellitus, and a compensable 
evaluation for residuals of a left olecranon fracture.

During the pendency of this appeal, the veteran has claimed 
that his diabetes and left elbow disorder have worsened.  In 
August 1998, the veteran testified at hearing that he had 
been keeping his sugar levels below 120 through the last 
year, at which time they increased to 140 to 200.  Allegedly 
in April 1998, medical personnel at the Marion VA Medical 
Center adjusted his medication accordingly, but since then, 
nothing has changed.  The veteran also testified that his 
diabetes was affecting his eyes.  

The veteran has not had his diabetes or left elbow evaluated 
by the VA since September 1995, long before the worsening 
allegedly began.  In light of this fact, the Board agrees 
with the veteran's representative, whose contentions are set 
forth in a VA Form 646 (Statement of Accredited 
Representation in Appealed Case) dated January 2000, that the 
veteran should be afforded another VA examination for the 
purpose of determining the current level of impairment caused 
by his diabetes and old olecranon fracture.

In addition, in May 1995, the RO denied, in pertinent part, 
the veteran's claim of entitlement to service connection for 
residuals of a left forearm injury.  In May 1995, the RO 
received a letter from the veteran that mentioned his left 
forearm.  The Board is not certain whether the veteran 
intended this letter to represent a notice of disagreement.  
Regardless, the RO has not issued a statement of the case in 
response thereto.  

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(1999); see also Manlincon v. West, 12 Vet.App. 238, 240 
(1999); Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  The 
purpose of the Remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claim's file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet.App. 93, 97 (1997); see also In re Fee Agreement of Cox, 
10 Vet.App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a substantive appeal, the Board is not required, and 
in fact, has no authority, to decide the claim).  

To ensure that the Board's decision is based on a complete 
record and that the veteran is afforded due process of law, 
this case is REMANDED to the RO for the following 
development:

1.  The RO should afford the veteran VA 
examinations to ascertain the severity of 
his service-connected diabetes mellitus 
and left olecranon fracture.  The RO 
should send notification of the scheduled 
examinations to the veteran's latest 
address of record, and warn him that a 
failure to report to the examinations may 
result in an unfavorable decision.  The 
RO should provide the examiners with a 
copy of this Remand and the veteran's 
claims file for review in conjunction 
with the examinations.  Following 
comprehensive evaluations, during which 
all indicated studies deemed necessary 
are conducted, the examiners should 
indicate, utilizing the nomenclature set 
forth in the rating schedule, the level 
of impairment caused by the veteran's 
service-connected diabetes mellitus and 
left olecranon fracture. The examiners 
should express the rationale on which 
they base their opinions.

2.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instruction.  If the reports are 
deficient in any regard, immediate 
corrective action should be taken.

3.  In the meantime, the RO should 
furnish the veteran and his 
representative a statement of the case 
addressing the issue of entitlement to 
service connection for residuals of a 
left forearm injury, and afford them an 
opportunity to perfect an appeal of the 
RO's denial of this issue by submitting a 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

4.  Following the receipt of the VA 
examination reports, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought are not granted, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
claims file is returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain additional medical 
information and to afford the veteran due process of law, and 
the Board does not intimate any opinion, favorable or 
unfavorable, as to the merits of the veteran's claims.  The 
veteran is free to perfect his appeal of the denial of 
service connection for residuals of a left forearm injury and 
to submit any additional evidence he wishes to have 
considered in connection with this appeal.  However, he is 
not obligated to act unless otherwise notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



